DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Surinder Sachar on 01/07/2022.
The application has been amended as follows: 

13.	the display device according to claim 9, 
	wherein the first electrode is located over the second electrode. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Araki et al. (US Pub. 20200301188) teaches a display device comprising: an array substrate (302); a liquid crystal layer (308) over the array substrate; a counter substrate (304) over the liquid crystal layer; a first wavelength plate (312-1); and a first linear polarizing plate (310-1) under and overlapping the first wavelength plate.
Wang et al. (CN109545099A) teaches (in figure 1) a display device comprising: an array substrate (3); a liquid crystal layer (4) over the array substrate; a counter substrate (5) over the liquid crystal layer; a first film (8), the first film having a first opening (area filled with 81) overlapping with the liquid crystal layer; a light modulating plate (fresnel lens 81) in the first opening; and a first linear polarizing plate (6) under and overlapping with the first resin film.
However, the prior art taken alone or in combination fails to teach or fairly suggest a display comprising a first resin film under the array substrate, the first resin film having a first opening and a first wavelength plate in the first opening in combination with the other required elements of claim 1. 
Claims 2-20 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871